Case 5:19-mj-00617-ATB Document 3 Filed 09/27/19 Page 1 of 4
AO 199A Order Setting Conditions of Release

United States District Court
Northern District of New York

United States of America
ORDER SETTING CONDITIONS
V. OF RELEASE

i illiams
Kimberly William Case Number : 5:19-MJ-617 (ATB)

IT IS ORDERED that the release of the defendant is subject to the following conditions:
(1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.
(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

(3) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
address and telephone number. -

(4) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
The defendant shall appear at (if blank, to be notified )

on
place date and time
Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released provided that:
(VW) (5) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
a) (6) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

dollars ($ ) in the event of a failure to appear as required

or to surrender as directed for service of any sentence imposed.

 

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and
the safety of other persons and the community.

IT [S FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

( ) (7) The defendant is placed in the custody of:
(Name of person or organization):

 

(City and state): (Tel. No.)
who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the appearance
of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any
conditions of release or disappears.

 

Signed:

 

Custodian or Proxy Date
Case 5:19-mj-00617-ATB Document 3 Filed 09/27/19 Page 2 of 4

AO 199A Order Setting Conditions of Release

(X)

Additional Conditions of Release (continued)

(8) The defendant shall:

(X) (a)

() (b)
O(c)
() @)
(X) (e)
()(f
(X) (g)
(X) (h)
(X) (i)
(X) GQ)
(X) (k)
Od)

()(m)

Om)
() (0)

(X) (p)
(X) (q)

(X) (1)

( )(s)

(X) (t)

(uy)

(ty)
()(w)

()@)
(X) (y)
() @)

()(se.1)

Report to the Pretrial Services within 24 hours of release, telephone number (3 15) 234-8700 , and as directed thereafter. The
defendant shall allow a probation officer to visit at anytime at the defendant's home or elsewhere, and shall permit
confiscation of any contraband observed in plain view of the probation officer. The defendant shall refrain from possessing
a firearm, destructive device, or other dangerous weapon.

Execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated
property:

Post with the court the following indicia of ownership of the above-described property, or the following amount or percentage
of the above-described:

Execute a bail bond with solvent securities in the amount of $

Maintain or actively seek employment.

Maintain or commence an educational program.

Surrender any passport to: The Clerk of the Court'.

Obtain no passport.

Restrict travel to the Northern District of New York unless approved by Pretrial Services or the Court.

Remain at an authorized address as approved by Pretrial Services or the Court.

Avoid all contact with codefendants and defendants in related cases, except immediate family members, unless approved by
Pretrial Services or the Court.

Avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the
subject investigation or prosecution, including but not limited to :
Submit to a mental health evaluation and/or treatment as approved by Pretrial Services or the Court. The defendant shall
contribute to the cost of services rendered in an amount to be determined by the probation officer based on ability to pay or
availability of third party payments.

Return to custody each (week)day as of after being released each (week)day as of for employment, schooling, or the following
limited purpose(s): .

Maintain residence at a halfway house or community corrections center, as approved by Pretrial Services or the Court.
Refrain from( ) any (X) excessive use of alcohol.

Refrain from possession, use, distribution, importation, or manufacture of any and all controlled substances and any and all
controlled substance analogues, as defined in 21 U.S.C. §802, except that possession and use of a controlled substance
properly prescribed by a licensed medical practitioner is permitted.

Submit to any method of testing required by the pretrial services office or the supervising officer for determining whether
the defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing,
the wearing of a sweat patch, and/or a remote alcohol testing system.

Participate in and successfully complete a program of outpatient or inpatient substance abuse therapy and counseling.
Outpatient treatment shall be approved by Pretrial Services or the Court. Inpatient substance abuse treatment shall be
approved by the Court. The defendant shall contribute to the cost of services rendered in an amount to be determined by the
probation officer based on ability to pay or availability of third party payments.

Refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any
prohibited substance testing or electronic monitoring which is (are) required as a condition(s) of release.

Participate in one of the following home confinement program components and abide by all the requirements of the program
which () will or ( ) will not include electronic monitoring or other location verification system. You shall pay all or part of
the cost of the program as determined by the probation officer based upon ability to pay.

Curfew. The defendant is restricted to the defendant’s residence every day (X) from 10:00 PM to 6:00 AM or () as directed
by Pretrial Service or the Court.

Home Detention. The defendant is restricted to the defendant’s residence at all times except for employment; education:
religious services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as pre-approved by Pretrial Services or the Court.

Home Incarceration. The defendant is restricted to the defendant’s residence at all times except for medical needs or
treatment, religious services, and court appearances pre-approved by Pretrial Services or the Court.

Report within 72 hours, to Pretrial Services or the Court any contact with any law enforcement personnel, including, but not
limited to, any arrest, questioning, or traffic stop.

Not commit another crime, in the United States or elsewhere (including any criminal violation of the law of any province,
state, county, town, city, village, or other subdivision of a country, or of any recognized tribe).

The defendant shall not possess or use a computer, data storage device, or any internet capable device without the approval
of Pretrial Services or the Court.

 

() (sc.2) The defendant shall not use or possess any computer, data storage device, or any internet capable device, at any location,

except at your place of employment, unless you participate in the Computer and Internet Monitoring Program (CIMP), or
Case 5:19-mj-00617-ATB Document 3 Filed 09/27/19 Page 3 of 4
AO 199A Order Setting Conditions of Release __

 

unless authorized by the Court or the U.S. Probation Office. If placed in the CIMP, the defendant will comply with all the
rules of the program and pay the costs associated with the program. The U.S. Probation Office may use and/or install any
hardware or software system that is needed to monitor the defendant’s use of a computer or internet capable device. You shall
permit the U.S. Probation Office to conduct periodic, unannounced examinations of any computer equipment, including any
data storage device, and internet capable device you use or possess. This equipment may be removed by the U.S. Probation
Office or their designee for a more thorough examination. The defendant may be limited to possessing one personal internet
capable device, to facilitate the U.S. Probation Office’s ability to effectively monitor his or her internet related activities.

() (se.3) The defendant shall not frequent places where persons under the age of 18 are likely to congregate. This shall include, but
is not limited to, schools, parks and arcades, unless it is approved by Pretrial Services or the Court.

()(sc.4) The defendant shall not have any direct contact with a person under the age of 18 unless it is supervised by a person approved
of by Pretrial Services or the Court. You shall not have indirect contact with a person under the age of 18 through another
person or through a device (including a telephone, computer, radio, or other means) unless it is supervised by a person
approved of by Pretrial Services or the Court. You shall reasonably avoid and remove yourself from situations in which you
have any other form of contact with a minor.

()(se.5) The defendant shall not subscribe to or use any Internet services at any location without the approval of Pretrial Services or
the Court. Telephone bills, credit card bills and service agreements shall be provided upon the request of Pretrial Services
or the Court.

()(sc.6) The defendant shall not utilize any Internet site directly or through another person unless it is approved by Pretrial Services
or the Court.

() (sc.7) The defendant shall participate in a mental health program which shall include medical, psychological, or psychiatric
evaluation, and may include participation in a treatment program for sexual disorders. The program shall be approved by
the United States Probation Office.

() (sc.8) The defendant shall contribute to the cost of any evaluation, testing, treatment and/or monitoring services rendered in an
amount to be determined by the United States Probation Office based on your ability to pay and the availability of third party
payments.

()(sc.9)_ The Court finds there is a reasonably foreseeable risk that you may engage in criminal conduct similar or related to the present
offense or your past criminal conduct. Therefore, the Court directs you to notify of risks that may be occasioned by your
criminal record or personal history or characteristics, and directs the probation officer to confirm your compliance with this
notification requirement.

()
()

 

rev. (5/2017)

‘For U.S. Passports, the passport will be returned to the U.S. Office of Passport Policy and Planning upon conviction; For
Foreign Passports, the passport will be forwarded to the Bureau of Immigration and Customs Enforcement (ICE); The passport
will only be returned to the defendant if the case is dismissed.
Case 5:19-mj-00617-ATB Document 3 Filed 09/27/19 Page 4 of 4
AQ 199A Order Setting Conditions of Release

Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine
or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of
not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim
or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant or officer of the court. The penalties for
tampering, retaliating and intimidation are significantly more serious if they involve a killing or attempted killing.

Ifafter release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not more
than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned for not more than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned for not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

1 acknowledge that [ am the defendant in this case and that | am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. | am aware of the penalties and
sanctions set forth above.

Signature of Defendant
Syracuse AX
City and State
Directions to United States Marshal
( X ) The defendant is ORDERED released after processing.

(_) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that the
defendant has posted bond and/or complied with all other conditions for release. The defendant shall be produced before the
appropriate judicial officer at the time and place specified, if still in custody.

Date: September 27, 2019 thelr Le Bate.

Andrew T. Baxter
U.S. Magistrate Judge
